Matter of Randall (2015 NY Slip Op 06728)





Matter of Randall


2015 NY Slip Op 06728


Decided on September 2, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
THOMAS A. DICKERSON, JJ.


2015-04453

[*1]In the Matter of Percy A. Randall, Jr., a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Percy A. Randall, Jr., respondent. (Attorney Registration No. 1880210)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony conviction. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on June 22, 1983. By decision and order on motion dated December 20, 2011, this Court immediately suspended the respondent from the practice of law, pursuant to Judiciary Law § 90(4)(f), as a result of his conviction of a serious crime, and authorized the petitioner to institute and prosecute a disciplinary proceeding. By opinion and order of this Court dated October 2, 2013, the respondent was suspended from the practice of law for two years, effective immediately (see Matter of Randall, 112 AD3d 1).

Diana Maxfield Kearse, Brooklyn, N.Y. (Mark F. DeWan of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On January 22, 2015, the respondent pleaded guilty before the Honorable Barry Kron, in the Supreme Court, Queens County, to grand larceny in the second degree, in violation of Penal Law § 155.40(1), a class C felony. On January 22, 2015, the respondent was sentenced to a conditional discharge of three years and directed to pay restitution in the sum of $206,440.
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. The respondent has neither opposed the Grievance Committee's motion nor submitted any papers in response.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of January 22, 2015.
ENG, P.J., RIVERA, DILLON, BALKIN and DICKERSON, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Percy A. Randall, Jr., is disbarred, effective January 22, 2015, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Percy A. Randall, Jr., shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR [*2]691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Percy A. Randall, Jr., is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Percy A. Randall, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court